[a2018performanceshareagr001.jpg]
1 GATX CORPORATION 2012 INCENTIVE AWARD PLAN PERFORMANCE SHARE AGREEMENT FOR
EXECUTIVE OFFICERS This PERFORMANCE SHARE AGREEMENT (this “Agreement”) is
entered into as of January 25, 2018 (the “Grant Date”) by and between the
Participant and GATX Corporation (the "Company") in respect of the performance
period beginning on January 1, 2018 through and including December 31, 2020 (the
“Performance Period”). WHEREAS, the Company maintains the GATX Corporation 2012
Incentive Award Plan (the "Plan"), which is incorporated into and forms a part
of this Agreement, and the Participant has been selected by the Compensation
Committee of the Board of Directors of the Company (the “Committee”), which has
been charged with the responsibility of administering the Plan, to receive a
grant of Performance Shares under the Plan; NOW, THEREFORE, IT IS AGREED, by and
between the Company and the Participant as follows: 1. Defined Terms. Certain
capitalized terms used in this Agreement are defined in paragraph 13 or
elsewhere in this Agreement. Capitalized terms used but not defined herein shall
have the meanings ascribed thereto in the Plan. 2. Award. Subject to the terms
of the Plan and this Agreement, the Participant is hereby granted the number of
Performance Shares approved by the Committee, subject to Section 3.1 and Article
5 of the Plan and as set forth on the Morgan Stanley StockPlan Connect website
(https://www.stockplanconnect.com) or any successor administrator the Committee
may designate from time to time to administer the Plan and this Agreement (the
“Award”). Each Performance Share entitles the Participant to receive one share
of Common Stock of the Company (each a “Share”) subject to the terms and
conditions of this Agreement. 3. Voting Rights and Dividends. Notwithstanding
anything to the contrary, the Participant shall not have any rights as a
shareholder of the Company, including the right to vote, until the Participant
actually receives Shares in accordance with paragraph 4 of this Agreement. An
account shall be established for the Participant, to which shall be credited
dividend equivalents equal to the product of (a) the number of the Participant’s
Performance Shares and (b) the dividend declared on a single share of Common
Stock. To the extent the Participant becomes vested in Performance Shares, the
Participant shall be entitled to a distribution of the dividend equivalents
credited to his or her account if and when Shares are issued with respect to
Performance Shares to which the Participant becomes entitled pursuant to
paragraph 4 of this Agreement. All dividend equivalents paid will be considered
ordinary income and



--------------------------------------------------------------------------------



 
[a2018performanceshareagr002.jpg]
2 will be subject to supplemental withholding rates for income tax purposes
including payroll taxes, applicable to such supplemental income. 4. Vesting,
Transfer and Forfeiture. (a) After the end of the Performance Period, the
Committee shall determine the number of the Participant's Performance Shares
that have been earned for the Performance Period in accordance with the schedule
set forth on Exhibit 1, weighted by the percentages set forth in the column
captioned “Weight” on Exhibit 2 and calculated in the manner set forth on
Exhibit 2 (provided that the determination under this subparagraph 4(a) shall be
subject to modification as provided in paragraph 8 hereof). The date of the
Committee’s determination being the “Determination Date”. (b) Notwithstanding
anything in this Agreement to the contrary that requires delivery and payment of
Shares, the Participant may elect, in his or her sole discretion in lieu of
Shares, to receive from the Company cash equal to the Fair Market Value of the
Shares (as of the Determination Date) that otherwise would be delivered and
payable under the terms of this Agreement, provided that the following
conditions are met: (i) the Participant is within five years of being
retirement-eligible under the GATX Non-Contributory Pension Plan for Salaried
Employees as of the last day of the Performance Period; or (ii) the Participant
satisfies at least 150% of his or her ownership requirement under the Company’s
stock retention policy as of the last day of the Performance Period; and (iii)
such election is submitted in writing on such form as the Company may specify
(the “Cash Election”). The Participant may submit a Cash Election only during
any period in which the Participant is allowed to trade in the Company’s Shares
under the Company’s insider trading policy, but no later than the Determination
Date for the Performance Period. If any of the foregoing conditions are not met,
then the election will be void and the Participant shall receive payment under
this Agreement in the form of Shares. Otherwise, an election to receive cash in
lieu of Shares may not be revoked or changed once made. (c) As soon as
practicable after the Determination Date, but not later than March 15 of the
year following the end of the Performance Period, an equal number of Shares
shall be transferred to the Participant. (d) Except as provided in subparagraph
4(e) below, if the Participant's Date of Termination occurs prior to the end of
the Performance Period, the Participant shall forfeit all Performance Shares and
rights under this Agreement. (e) Notwithstanding subparagraph 4(d) above, the
Participant shall become vested in a number of earned Performance Shares
hereunder, and shall



--------------------------------------------------------------------------------



 
[a2018performanceshareagr003.jpg]
3 become owner of an equal number of Shares in respect thereof, free and clear
of all restrictions otherwise imposed by this Agreement, as follows: (i) If the
Participant’s employment is involuntarily terminated by the Company other than
for Cause, not less than eighteen (18) months following the beginning of the
Performance Period but on or prior to the end of the Performance Period, the
Participant will be entitled to a pro rata portion of his or her earned
Performance Shares based on the length of his or her employment during the
Performance Period. The pro rata portion of the Performance Shares shall equal
the product of: (A) the number of Performance Shares to which the Participant
would otherwise be entitled in accordance with the foregoing provisions of this
paragraph 4 had his or her employment not been terminated; and (B) a fraction
(not greater than one), the numerator of which is the number of days the
Participant was employed by the Company or its Subsidiaries during the period
beginning on the date of commencement of the Performance Period and ending on
the Date of Termination, and the denominator of which is the number of days in
the Performance Period. The Shares to which the Participant is entitled pursuant
to this subparagraph 4(e)(i) shall be transferred to the Participant in the year
following the end of the Performance Period as soon as practical following the
Determination Date , but not later than March 15 of the year following the end
of the Performance Period. (ii) If the Participant's Date of Termination occurs
by reason of the Participant's death, Retirement or Disability prior to the end
of the Performance Period, the Participant will be entitled to receive a pro
rata portion of his or her earned Performance Shares based on the length of his
or her employment during the Performance Period. The pro rata portion of the
Performance Shares shall equal the product of: (A) the number of Performance
Shares to which the Participant would otherwise be entitled in accordance with
the foregoing provisions of this paragraph 4 if no Date of Termination had
occurred; and (B) a fraction (not greater than one), the numerator of which is
the number of days during the period beginning on the date of commencement of
the Performance Period and ending on



--------------------------------------------------------------------------------



 
[a2018performanceshareagr004.jpg]
4 the date of the Participant’s death, Retirement or Disability, and the
denominator of which is the number of days in the Performance Period.
Notwithstanding the foregoing, if the Participant’s Date of Termination occurs
by reason of the Participant’s death, Retirement or Disability, the Committee
may, in its sole discretion, increase the number of Performance Shares to which
the Participant is entitled, but in no event will the Participant be entitled to
a distribution that is greater than what would have been distributable if no
Date of Termination had occurred. The Shares to which the Participant is
entitled pursuant to this subparagraph 4(e)(ii) shall be transferred to the
Participant in the year following the end of the Performance Period as soon as
practical following the Determination Date, but not later than March 15 of the
year following the end of the Performance Period. (iii) Subject to the
provisions of Section 14.2 of the Plan (relating to the adjustment of Shares),
if a Change in Control occurs prior to a Participant's Date of Termination and
before the end of the Performance Period and, within two (2) years after the
occurrence of the Change in Control, the Participant's Date of Termination
occurs by reason of discharge by the Participant's employer without Cause or the
Participant resigns from employment with the employer for Good Reason, the
Participant shall become vested in all Performance Shares granted under this
Agreement prior to the Change in Control that are held by the Participant as of
the Date of Termination, in accordance with subparagraphs 4(e)(iv) or 4(e)(v),
as applicable. (iv) With respect to any Performance Shares that become vested in
connection with a Change in Control described in Subsection 2.7(a), (b), (c) or
(d) of the Plan, the number of Shares to which the Participant is entitled upon
the vesting of his or her Performance Shares shall be calculated as if the
Company had achieved 100% performance against its Performance Goals, and shall
be transferred to the Participant as soon as practicable following the Date of
Termination. Following a distribution in accordance with this subparagraph
4(e)(iv), the Participant shall have no further rights under this Agreement. (v)
With respect to any Performance Shares that become vested in connection with a
Change in Control described in Subsection 2.7(e) of the Plan, with respect to a
Participant as described therein (relating to certain transactions involving a
Subsidiary or Business Segment), as soon as practicable following the Date of



--------------------------------------------------------------------------------



 
[a2018performanceshareagr005.jpg]
5 Termination, the Participant shall receive a distribution of the following
number of Shares, determined on the assumption that the Company achieved 100%
performance against its Performance Goals as follows: (A) If the Date of
Termination occurs during the first year of the Performance Period, the
Participant shall be entitled to receive Shares equal in number to one-third
(1/3) of his or her Performance Shares. (B) If the Date of Termination occurs
during the second year of the Performance Period, the Participant shall be
entitled to receive Shares equal in number to two-thirds (2/3) of his or her
Performance Shares. (C) If a Date of Termination occurs during the third year of
the Performance Period, such Participant shall be entitled to receive Shares
equal in number to the total of all of his or her Performance Shares. Following
a distribution in accordance with this subparagraph 4(d)(v), the Participant
shall have no further rights under this Agreement. (vi) For purposes of
subparagraphs 4(e)(iii) and 4(e)(v) hereof, if, as a result of a Change in
Control described in Subsection 2.7(e) of the Plan, the Participant’s employer
ceases to be a Subsidiary (and the Participant’s employer is or becomes an
entity that is separate from the Company), and the Participant is not,
immediately following the Change in Control, employed by the Company or an
entity that is then a Subsidiary, then the occurrence of the Change in Control
shall be treated as the Participant’s Date of Termination caused by the
Participant being discharged by the employer without Cause. (f) Except pursuant
to a domestic relations order, the Performance Shares may not be sold, assigned,
transferred, pledged or otherwise encumbered until Shares have been distributed
to the Participant free and clear of all restrictions. 5. Withholding. The
granting, vesting and settlement of Performance Shares under this Agreement are
subject to withholding of all applicable taxes. Subject to such rules and
limitations as may be established by the Committee from time to time, the
Participant may satisfy his or her withholding obligations through (i) payment
of cash to the Company equal to the amount of taxes required to be withheld,
(ii) contemporaneously withholding from other sources of income otherwise
payable to the Participant by the Company or any Subsidiary, or (iii) the
surrender of



--------------------------------------------------------------------------------



 
[a2018performanceshareagr006.jpg]
6 Shares which the Participant already owns, or to which the Participant is
otherwise entitled under the Plan or this Agreement; provided, however, that,
except as otherwise provided by the Committee, Shares otherwise payable under
this Agreement may not be used to satisfy more than the Company's minimum
statutory withholding obligation (based on minimum statutory withholding rates
for income tax purposes, including payroll taxes, that are applicable to such
supplemental taxable income). In the event that the withholding obligation
arises during a period in which the Participant is prohibited from trading in
Common Stock pursuant to the Company’s insider trading policy, or by applicable
securities or other laws, then unless otherwise elected by the Participant
during a period when he or she was not so restricted from trading, the Company
shall automatically satisfy the Participant’s withholding obligation by
withholding from Shares otherwise deliverable under this Agreement. 6. Heirs and
Successors. This Agreement shall be binding upon, and inure to the benefit of,
the Company and its successors and assigns, including any person acquiring,
whether by merger, consolidation, purchase of assets or otherwise, all or
substantially all of the Company's assets and business. If any rights of the
Participant or benefits distributable to the Participant under this Agreement
have not been exercised or distributed, respectively, at the time of the
Participant's death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be distributed to the Designated
Beneficiary, in accordance with the provisions of this Agreement and the Plan.
If a deceased Participant fails to designate a beneficiary, or if the Designated
Beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be exercised by or distributed to the legal representative of the estate
of the Participant. If the Designated Beneficiary survives the Participant but
dies before the exercise of all rights or the complete distribution of benefits
under this Agreement, then any remaining rights and any remaining benefit
distribution shall be exercisable by or distributed to the legal representative
of the estate of the Designated Beneficiary. 7. Administration. The authority to
manage and control the operation and administration of this Agreement shall be
vested in the Committee, and the Committee shall have all powers with respect to
this Agreement as it has with respect to the Plan. Any interpretation of this
Agreement by the Committee and any decision made by it with respect to this
Agreement shall be final and binding on all persons. 8. Modification of
Performance Goals. Pursuant to Subsection 2.33(b) of the Plan, in determining
the extent to which the Performance Goals have been achieved, the Committee may,
in its sole discretion, include or exclude items or events that impact the final
results, positively or negatively, as it deems appropriate. 9. Plan Governs.
Notwithstanding anything in this Agreement to the contrary, the terms of this
Agreement shall be subject to the terms of the Plan, a copy of which



--------------------------------------------------------------------------------



 
[a2018performanceshareagr007.jpg]
7 may be obtained by the Participant from the Director, Compensation of the
Company. This Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the Plan.
10. Not An Employment Contract. The grant of Performance Shares hereunder will
not confer on the Participant any right with respect to continuance of
employment or other service with the Company or any Subsidiary, nor will it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate or modify the terms of such Participant's employment
or other service at any time. 11. Notices. Any written notices provided for in
this Agreement or the Plan shall be provided in accordance with subparagraph
11(a) or 11(b), as applicable and, if provided to the Company, shall be
addressed as follows: GATX Corporation 222 West Adams Street Chicago, IL
60606-5314 U.S.A. (a) Any notice required by the Participant pursuant to the
definition of Good Reason, as defined below, shall be in writing given by hand
delivery or by registered or certified mail, return receipt requested, postage
prepaid, addressed to the Senior Vice President, Human Resources and shall be
effective when actually received. (b) All other notices shall be in writing and
shall be deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Any such notice sent by
mail shall be deemed received three business days after mailing, but in no event
later than the date of actual receipt and shall be directed, if to the
Participant, at the Participant's address indicated by the Company's records, or
if to the Company, to the attention of the Director, Compensation. 12.
Amendment. This Agreement may be amended in accordance with the provisions of
the Plan, and may otherwise be amended by written agreement of the parties. 13.
Definitions. For purposes of this Agreement, the terms used in this Agreement
shall be subject to the following: “3-Year Average Return on Equity” shall mean
the sum of net income divided by average equity for each year in the Performance
Period divided by three (3). Accumulated other comprehensive income is excluded
from equity.



--------------------------------------------------------------------------------



 
[a2018performanceshareagr008.jpg]
8 “3-Year Cumulative Investment Volume” shall mean the sum of consolidated
cumulative GAAP basis portfolio investments and capital additions as reported on
the company’s audited balance sheet for each year in the Performance Period.
Purchases of leased in assets are excluded. “Cause” shall mean (i) the willful
and continued failure of the Participant to perform the Participant’s duties
with the Company or one of its affiliates (other than any such failure resulting
from incapacity due to physical or mental illness), or (ii) the willful engaging
by the Participant in illegal conduct or gross misconduct in the course of his
or her discharge of duties for the Company. For purposes of this provision, no
act or failure to act, on the part of the Participant, shall be considered
“willful” unless it is done, or omitted to be done, by the Participant in bad
faith or without reasonable belief, that the Participant’s action or omission
was in the best interests of the Company. “Change in Control” shall have the
meaning ascribed to it in Section 2.7 of the Plan. “Date of Termination” shall
mean the date on which the Participant incurs a Termination of Service.
“Designated Beneficiary” shall mean the beneficiary or beneficiaries designated
by the Participant in a writing filed with the Committee in such form and at
such time as the Committee shall require. “Disability” shall mean, except as
otherwise provided by the Committee, the period in which the Participant is
considered to be "disabled" as that term is defined in the Company's long term
disability plan. “Good Reason” shall mean the occurrence of one or more of the
following conditions without the consent of the Participant: (a) a material
diminution in the Participant's base compensation, compared with the
Participant's base compensation in effect immediately prior to the consummation
of a Change in Control; (b) a material diminution in the Participant's
authority, duties, or responsibilities, compared with the authority, duties, and
responsibilities of the Participant immediately prior to the consummation of a
Change in Control; (c) the Participant is required to report to a supervisor
with materially less authority, duties, or responsibilities than the authority,
duties, and responsibilities of the supervisor who had the greatest such
authority, duties, and responsibilities at the time the Participant was required
to



--------------------------------------------------------------------------------



 
[a2018performanceshareagr009.jpg]
9 report to such supervisor during the 120-day period immediately preceding the
consummation of a Change in Control; (d) a material diminution in the budget
over which the Participant retains authority, compared with the most significant
budget, if any, over which the Participant had authority at any time during the
120-day period immediately preceding the consummation of a Change in Control;
(e) a material change in the geographic location at which the Participant must
perform services; or (f) any other action or inaction by the Company that
constitutes a material breach of any change of control agreement between the
Company and the Participant that is in effect when a Change in Control occurs.
If (I) the Participant provides written notice to the Company of the occurrence
of Good Reason within a reasonable time (not more than 90 days) after the
Participant has knowledge of the circumstances constituting Good Reason, which
notice specifically identifies the circumstances which the Participant believes
constitute Good Reason; (II) the Company fails to notify the Participant of the
Company's intended method of correction within a reasonable period of time (not
less than 30 days) after the Company receives the notice, or the Company fails
to correct the circumstances within a reasonable period of time after such
notice (except that no such opportunity to correct shall be applicable if the
circumstances constituting Good Reason are those described in paragraph (e)
above, relating to relocation); and (III) the Participant resigns within a
reasonable time after receiving the Company's response, if such notice does not
indicate an intention to correct such circumstances, or within a reasonable time
after the Company fails to correct such circumstances (provided that in no event
may such termination occur more than two (2) years after the initial existence
of the condition constituting Good Reason); then the Participant shall be
considered to have terminated for Good Reason. “Performance Goals” shall mean
3-Year Average Return on Equity and 3-Year Cumulative Investment Volume
established by the Committee for the Performance Period as set forth in Exhibit
1. “Retirement shall mean retirement of the Participant on a "Retirement Date,"
as that term is defined in the GATX Corporation Non-Contributory Pension Plan
for Salaried Employees.



--------------------------------------------------------------------------------



 
[a2018performanceshareagr010.jpg]
10 Exhibit 1 Performance Goals, Weights and % of Target Earned 2018-2020
Performance Period 3-Year Average ROE (1) (50% weight) % of Target Grant Earned
<6.2% 0% 6.2% 25% 7.1% 50% 8.1% 75% 8.9% 100% 9.8% 125% 10.8% 150% 11.7% 175% >=
12.6% 200% Interpolated for actual performance between levels shown (1) 3-Year
Average Return on Equity is defined as the sum of net income divided by average
equity for each year in the Performance Period divided by three (3); excludes
accumulated other comprehensive income from equity. 3-Year Cumulative Investment
Volume (2) (50% weight) % of Target Grant Earned <$1.75 billion 0% $1.75 billion
25% $2.00 billion 50% $2.25 billion 75% $2.50 billion 100% $2.75 billion 125%
$3.00 billion 150% $3.25 billion 175% >= $3.50 billion 200% Interpolated for
actual performance between levels shown (2) 3-Year Cumulative Investment Volume
is defined as the sum of consolidated cumulative GAAP basis portfolio
investments and capital additions as externally reported for each year in the
Performance Period; excludes purchases of leased in assets. In determining the
extent to which the Performance Goals have been achieved, the Committee, in its
sole discretion, may include or exclude items or events that impact the final
results, positively or negatively.



--------------------------------------------------------------------------------



 
[a2018performanceshareagr011.jpg]
Exhibit 2 11 Sample Calculation of Performance Shares Earned Number of
Performance Shares Granted: 1,000 Performance Goal Weight Target Goal Assumed
Actual Payout Percentage Weighted Payout Percentage 3-Year Average ROE 3-Year
Cumulative Investment Volume 50% 50% 8.9% $2.50 billion 10.8% $2.25 billion 150%
75% 75.0% 37.5% Total Weighted Payout 112.5% Performance Shares Earned Shares
Granted Weighted Payout Total Performance Shares Earned 1,000 x 112.5% = 1,125



--------------------------------------------------------------------------------



 